Case: 2:20-cv-00054-WOB-CJS Doc #: 7-9 Filed: 04/17/20 Page: 1 of 1 - Page ID#: 190




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                COVINGTON DIVISION

 THEODORE JOSEPH ROBERTS, et. al.              :               Case No. 2:20-CV-00054-WOB

        Plaintiffs                             :

 v.                                            :

 ROBERT NEACE, et. al.                         :

        Defendants                             :

                     ORDER GRANTING PRELIMINARY INJUNCTION

         The Court, being fully apprised, and pursuant to FRCP 65(d) finds that Plaintiffs’ Motion
 for a Preliminary Injunction should be and hereby is GRANTED for the reasons stated in the
 Plaintiffs’ Motion.

         Plaintiffs have demonstrated they are likely to prevail on the merits, will suffer
 irreparable injury, the weighing of harms supports the Plaintiffs, and the public interest is
 furthered with compliance with the Constitution.

         Defendants, Hon. Robert Neace, Hon. Andrew Beshear, and Hon. Eric Friedlander, are
 ENJOINED AND RESTRAINED from quarantining or initiating prosecution against Plaintiffs
 for violations of the Governor’s mass-gathering executive orders related to their attendance at
 church on Easter Sunday, April 12, 2020. Defendants, Hon. Robert Neace, Hon. Andrew
 Beshear, and Hon. Eric Friedlander, are further ENJOINED AND RESTRAINED from
 enforcing Governor Beshear’s order concerning mass gatherings as applied to religious service
 (nothing in this order applies to conditions of attendance, such as requirements to social distance,
 disinfection measures, or other compliance with CDC guidelines, which the Governor and
 Defendants may enforce). Defendants, Hon. Robert Neace, Hon. Andrew Beshear, and Hon.
 Eric Friedlander, are further ENJOINED AND RESTRAINED from enforcing Governor
 Beshear’s order concerning prohibitions on interstate travel.

 This preliminary injunction is also binding upon the parties’ officers, agents, servants,
 employees, and attorneys and other persons who are in active concert or participation with
 anyone described in Rule 65(d)(2)(A) or (B). Plaintiffs need not post security.

 IT IS SO ORDERED:



 ____________________________
